IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :          No. 2399 Disciplinary Docket No. 3
                                :
                Petitioner      :          No. 78 DB 2016
                                :
           v.                   :          Attorney Registration No. 312507
                                :
CALEB CLINTON BISSETT,          :          (Out of State)
                                :
                 Respondent     :


                                      ORDER


PER CURIAM


      AND NOW, this 22nd day of September, 2017, upon consideration of the Report

and Recommendation of the Disciplinary Board, Caleb Clinton Bissett is disbarred from

the bar of this Commonwealth, and he shall comply with the provisions of Pa.R.D.E.

217. Respondent shall pay costs to the Disciplinary Board. See Pa.R.D.E. 208(g).